                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


GEORGE E. HARPER, an individual,

       Plaintiff,                                           MEMORANDUM DECISION
                                                                AND ORDER
vs.
                                                             Case No. 2:18-CV-00772-DAK
LINDON CITY, a Utah municipal
corporation, and HUGH VAN                                        Judge Dale A. Kimball
WAGENEN, a Utah resident,

       Defendants, and

FAIR CARE LINDON, LLC,

       Defendant in Intervention.


       This matter is before the court on Plaintiff George E. Harper’s Motion for Voluntary

Dismissal and for Expedited Hearing pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure. Because the court concludes that oral argument would not significantly aid in its

determination of the motion, the court issues the following Memorandum Decision and Order

based on the memoranda submitted by the parties and the law and facts relevant to the motion.

                                         BACKGROUND

       This suit arises from Plaintiff George E. Harper’s (“Harper”) request for a reasonable

accommodation under the Fair Housing Act (“FHA”). In November 2017, Harper purchased a

home (the “Property”) located in Lindon, Utah with the intent of turning the Property into a

residential inpatient treatment facility. In order to open the facility, Harper submitted a land use

application to Defendants Lindon City and Hugh Van Wagenen, the City Planning Director
(collectively, the “City”), wherein he sought a reasonable accommodation under the FHA by

asking the City to waive its eight-person limit on the number of unrelated people that can live

together in a residential facility for disabled individuals in the City’s R1-12 zone. Specifically,

Harper requested that the City permit him to house sixteen unrelated patients at the facility at a

time. A group of city residents who own homes and live near the Property (Intervenor

Defendant Fair Care Lindon, LLC (“Fair Care”)), however, hired counsel and submitted an

opposition to Harper’s request. After reviewing the materials submitted by Harper and Fair Care

and holding a hearing on the matter, the City denied Harper’s request. Instead of appealing that

denial, Harper filed suit in this court alleging that the City had violated the FHA and 42 U.S.C. §

1983. In due course, Fair Care filed a motion to intervene, which the court ultimately granted.

Eventually, Harper filed a motion for preliminary injunction seeking to enjoin various provisions

of the City’s code to allow him to open the facility at the Property. However, after holding an

evidentiary hearing, the court denied Harper’s motion for preliminary injunction.

                                          DISCUSSION

       Harper now moves to voluntarily dismiss this case without prejudice pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure. Rule 41(a)(2) provides:

       [A]n action may be dismissed at the plaintiff’s request only by court order, on terms
       that the court considers proper. If a defendant has pleaded a counterclaim before
       being served with the plaintiff’s motion to dismiss, the action may be dismissed
       over the defendant’s objection only if the counterclaim can remain pending for
       independent adjudication. Unless the order states otherwise, a dismissal under this
       paragraph (2) is without prejudice.

Fed. R. Civ. P. 41(a)(2). This rule is “designed primarily to prevent voluntary dismissals which

unfairly affect the other side, and to permit the imposition of curative conditions.” Brown v.

Baeke, 413 F.3d 1121, 1123 (10th Cir. 2005) (quoting Phillips USA, Inc. v. Allflex USA, Inc., 77

F.3d 354, 357 (10th Cir. 1996)). Whether a voluntary dismissal would unfairly affect the

                                                  2
opposing party is a matter that falls within the district court’s discretion. Id. Yet, “[a]bsent

‘legal prejudice’ to the defendant, the district court normally should grant” voluntary dismissals

under Rule 41(a)(2). Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997). The Tenth

Circuit has opined that “prejudice is a function of . . . practical factors,” which include “the

opposing party’s effort and expense in preparing for trial; excessive delay and lack of diligence

on the part of the movant; insufficient explanation of the need for a dismissal; and the present

stage of litigation.” Brown, 413 F.3d at 1124 (quoting Ohlander, 114 F.3d at 1537). These

factors, however, are “neither exhaustive nor conclusive,” and “the court should be sensitive to

other considerations unique to the circumstances of each case.” Id. Ultimately, “[i]n reaching its

conclusion, the district court should endeavor to insure substantial justice is accorded to both

parties.” Id. (quoting County of Santa Fe v. Public Serv. Co., 311 F.3d 1031, 1048 (10th Cir.

2002)).

          Here, the City does not oppose Harper’s motion, but Fair Care does. Fair Care contends

that it will suffer legal prejudice if the court grants the motion. More specifically, Fair Care

avers that (1) it has undergone a tremendous amount of effort and expense in opposing Harper’s

request for a reasonable accommodation; (2) Harper has engaged in excessive delay and a lack of

diligence in pursuing his case; and (3) Harper has offered no explanation for his desire to dismiss

the case. Furthermore, Fair Care is concerned that Harper’s voluntary dismissal of the case

without prejudice is simply an attempt to avoid an imminent summary judgment and preserve the

opportunity to file another accommodation application in the future.

          Conversely, Harper argues that because there are no counterclaims, cross-claims, or third-

party claims, his motion should be granted. He points to the fact that he did not file suit against

Fair Care, and the City has consented to the case’s dismissal. In addition, Harper claims that he



                                                  3
has voluntarily withdrawn the land use application to the City, which is the basis of this suit.1

That withdrawal, he claims, renders the present case moot.2

         The court concludes that Fair Care will not suffer legal prejudice by the court granting

Harper’s motion. As a preliminary matter, “in the context of a Rule 41(a)(2) dismissal of a

claim, prejudice is generally evaluated as to the party against whom the claim is asserted.”

Cohen v. DHB Indus., Inc., 658 F. App’x 593, 595 (2d Cir. 2016) (unpublished) (emphasis

added). Here, Harper has only asserted claims against the City, not Fair Care. As Harper points

out, there are no counterclaims, cross-claims, or third-party claims involving or asserted by Fair

Care in this case. Thus, because the City consents to the dismissal and has articulated no way in

which it would be prejudiced by the dismissal, the court may well end the inquiry there.

Nevertheless, even considering Fair Care’s prejudice arguments, the court concludes that Fair

Care will not suffer legal prejudice if the court grants Harper’s motion. First, “[p]rejudice does

not arise simply because a second action has been or may be filed against the defendant.”

Brown, 413 F.3d at 1124; see also Holyoke Investments Ltd. v. Bell, No. 89-4152-S, 1989 WL


1
  Fair Care contends that Harper cannot unilaterally withdraw his land use application because that application has
been finally adjudicated through the City’s administrative procedures. Importantly, Harper opted to not appeal the
City’s decision. Consequently, Fair Care avers that the City’s decision denying his request for a reasonable
accommodation is now final, non-appealable, and subject to the full force and effect of res judicata. While the court
need not address this argument substantively because it is immaterial to deciding the present motion, the court notes
that under Utah law, res judicata “applies to administrative adjudications . . . when an administrative agency has
acted in a judicial capacity in an adversary proceeding to resolve a controversy over legal rights.” Career Serv.
Review Bd. v. Utah Dep’t of Corr., 942 P.2d 933, 938 (Utah 1997). The court recognizes that the City’s decision
falls within this category. Nevertheless, to say that res judicata precludes Harper from ever seeking a reasonable
accommodation of any type at the Property again is simply too speculative and overreaching. Indeed, it is possible
that Harper could submit another land use application for the Property in the future in which he seeks
accommodations distinct from the current application and based on different facts.
2
  Fair Care argues that this case does not become moot by Harper withdrawing his land use application. It cites to
the Supreme Court’s decision in Knox v. Serv. Employees Int’l Union, Local 1000, 567 U.S. 298, 307 (2012)
wherein the Court concluded that “[t]he voluntary cessation of challenged conduct does not ordinarily render a case
moot because a dismissal for mootness would permit a resumption of the challenged conduct as soon as the case is
dismissed.” Here, Fair Care claims that this case is not truly moot because Harper could simply resume his attempts
to obtain accommodations in the future by filing new applications. Again, however, the court finds this argument
immaterial for purposes of resolving Harper’s voluntary motion to dismiss. Accordingly, the court finds no reason
to entertain it further.


                                                          4
161440, at *1 (D. Kan. Dec. 20, 1989) (unpublished) (granting the plaintiff’s Rule 41(a)(2)

motion because the prospect of a second lawsuit at some point in the future did not constitute

legal prejudice). Therefore, to the extent that Fair Care claims legal prejudice based on the

possibility of Harper filing another application for an accommodation in the future, that

argument fails. Second, although Fair Care has spent a significant amount of time and money in

opposing Harper’s land use application for the Property, it voluntarily chose to do so. Unlike the

typical situation where a plaintiff’s suit has forced a defendant into expending numerous

resources in its defense, Fair Care unilaterally and willingly chose to participate in this litigation.

Thus, the legal prejudice that Fair Care claims it has suffered in the way of time and resources,

was, in effect, self-imposed.

       Third, the court is not persuaded by Fair Care’s claims that Harper has failed to (1)

diligently pursue his claims and (2) give a legitimate reason for wanting to dismiss his claims.

Again, such arguments seem more fitting for when the party opposing a plaintiff’s Rule 41(a)(2)

is the defendant. Moreover, Fair Care’s first argument entirely overlooks the unforeseen

circumstances that required Harper to obtain new counsel.

       Finally, the court is wary of allowing an intervenor to force a plaintiff and a defendant to

continue litigating a case where both parties are in favor of its dismissal. Indeed, under the

circumstances here, to allow Fair Care to compel the continuation of this case would be unjust

and illogical. This is especially true given that Fair Care’s concerns about Harper’s future

actions regarding the Property are entirely speculative in nature. As such, the court concludes

that Harper’s request to voluntarily dismiss this case should be granted.




                                                   5
                                        CONCLUSION

       Based on the foregoing reasoning, Harper’s Motion for Voluntary Dismissal and for

Expedited Hearing is GRANTED in part and DENIED in part. Harper’s Motion for Voluntary

Dismissal without prejudice is GRANTED, and his request for an expedited hearing is DENIED.

Accordingly, the hearing scheduled for November 25, 2019 concerning the present motion is

hereby stricken, and this case is now closed. Each party to bear its own costs and fees.

       DATED this 18th day of November, 2019.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                6
